Title: To Thomas Jefferson from Bernard Peyton, 26 February 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
26 Feby 1821.
I received this morning your esteemed favor 20th curt & observe contents.I reced under cover herewith agreeable to your request 1 oz Green curled Savoy Cabbage Seed which I hope will reach you safely and prove good.—I have seen Mr Wickham relative to the Earthen Pots you speak of, he tells me they were made to the North, by his special direction, & that he has never known any of them made at the Potteries here,—I have his promise however that he will loan me the most perfect he has, which I will myself carry to the Pottery & endeavour to have fifty moulded immediately like it, & of the success of my application you shall be apprised.I this day recd from your Grand son a note for $4,000 signed by yourself & endorsed by him, to which I will add my name, and offer it for discount at the Farmers Bank on Thursday next, & hope it will be done; you may expect to hear from me touching it by the next Mail to Charlottesville, in the mean time, will converse with the several directors of the Bank on the subject.With great respect Dr Sir Yours very TruelyB. PeytonN.B. The University bill has passed both Houses of the Genl Assembly & is a law of the Land—